Title: Enclosure: Extracts from French Consular Reports, with Genet’s Observations, 25 June 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas


Extracts from French Consular Reports,with Genet’s Observations
Philadelphie le 25 Juin 1793. L’an 2e. de la République française.
Extraits des rapports des Consuls et Vice Consuls de la Republique française a Charleston, a Baltimore a Philadelphie et a New York au Citoyen Genet.
Charleston du 24. Mai au 6. Juin.
Un batiment Bermudien a achete 4 Canons dans ce port pour proteger son retour.
Un batiment Hollandais entré dans ce port sans Canons en est sorti avec 14. Des batimens anglais s’y sont également armés.
Baltimore du 21. Juin.
Un batiment anglais nommé le Trusty Capitaine Hale a été publiquement armé en Course dans ce port par le Sr. Hirland de cette ville. Le vice Consul en a porté plainte aux Gouverneur et au procureur generaux de l’Etat de Maryland.
Philadelphia le 21. Juin 1793.
Il est sorti de ce port le 20. un batiment Bermudien appartenant a des sujets du roi d’angleterre, lequel etait monté de 12. Canons achetés en cette ville. Il etait sorti quelques Jours avant un batiment anglais armé de 4 Canons. Le Consul n’en a été informe qu’a la datte de son rapport.
New York le 18. Juin.
La lettre de marque anglaise le Swallow commandée par le Capitaine Lion armée de 8. Canons montée de 20 hommes au moins et paroissant du port de 150. tonneaux est mouillée dans ce port depuis un espace de tems qui ne permet pas de croire que ce batiment y ait été Jetté en détresse quoique l’art. 1[7]. du traité de commerce entre la france et l’amerique, exclue formellement des ports de l’une et de l’autre les batimens ennemis qui auraient fait des prises et que tous corsaire anglais qui entre etant autorisé par le Gouvernement anglais a prendre, bruler et detruire nos batiments: Il reste toujours indécis si tel batiment armé de cette nation qui entre a éxécuté ou non de pareils ordres. Le Consul Hauterive a porté ces observations au Gouverneur de l’etat de New York et lui a fait sentir que tout vaisseau armé en guerre et appartenant à nos ennemis etant sujet à l’exclusion portée par nos loix conventionelles devait etre obligé de sortir du port de New York.
Il est parvenu à la Connoissance du Citoyen Genet, par des voiës indirectes d’autres rapports; qu’il s’est fait par les ennemis de la République française plusieurs autres armemens dans les ports Americains et que ces vaisseaux on pris à leur bord sans aucune opposition un grand nombre de Torys sujets des Etats unis, tandis que quelques bons whigs amis de la france qui on pris parti pour elle sur ses vaisseaux ont été saisis et Jettés dans des cachots d’ou le Citoyen n’a encore pu les arracher que sous caution.
